Title: [May 19. Tuesday. 1778.]
From: Adams, John
To: 


      May 19. Tuesday. 1778. We dined with Mr. De Challut, one of the Farmers General.... We were introduced into the most superb Gallery I had yet seen. The Paintings, Statues, and Curiosities, were as rich and costly as they were innumerable. The Old Marshall Richelieu, and a vast number of other great Company dined with Us. After dinner Mr. De Challut invited Dr. Franklin and me to go to the Opera and take Seats in his Logis, which We did. The Musick and dancing were very fine. The French Opera is a very pleasing Entertainment for a few times. There is every Thing, which can please the Eye or the Ear. But the Words are unintelligible, and if they were not, they are said to be very insignificant. One always wishes in such an Amusement to learn something. The Imagination, the Passions and the Understanding have too little Employment in the Opera.
     